Citation Nr: 0710328	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1950 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for tinnitus.  

In July 2006, the veteran appeared at the RO and testified at 
a hearing before the undersigned, who has been designated to 
make the final disposition of this proceeding for VA.  A 
written transcript of the hearing was not able to be 
produced, so the veteran was offered the opportunity for 
another hearing.  In March 2007, he appeared at the RO and 
testified at a video conference hearing that was conducted by 
the undersigned sitting in Washington, D.C.  A transcript of 
that hearing has been associated with the claims file.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the current tinnitus was 
first clinically manifest many years after the veteran's 
discharge from service in October 1954; there is no competent 
medical evidence showing that tinnitus is related to disease 
or injury of service origin. 


CONCLUSION OF LAW

Tinnitus is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the pre-adjudicatory VCAA notice sent to the veteran in 
January 2005, the RO advised the veteran of what was required 
to prevail on his claim of service connection; what 
specifically VA had done and would do to assist in the claim; 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claim.  The 
notice included a general provision for the effective date of 
the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim. 

As for the degree of disability assignable and effective date 
of the claim, the RO sent notice in a letter dated in March 
2006.  In any event, as the claim is denied, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA treatment records.  The RO has also 
obtained private records identified by the veteran to include 
those from Pawnee Rural Health Clinic.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claim as required by 38 U.S.C.A. § 5103A(d).  
Additionally, the veteran was afforded a VA examination in 
April 2005 specifically to determine the nature and etiology 
of the tinnitus.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that VA has also complied with the duty-to-assist 
provisions of the VCAA.  

The veteran contends that he developed tinnitus as a result 
of acoustic trauma experienced during his service in the 
United States Navy.  He acknowledges that he did not seek 
treatment for hearing problems, including tinnitus, during 
service; however, he testified before the Board that his 
tinnitus began during service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran maintains that he was exposed to acoustic trauma 
from the firing of guns aboard ship during service, which he 
claims has led to tinnitus.  His service department records 
show that he served on active duty in the Navy from December 
1950 to October 1954.  His military occupational specialty 
was boatswain's mate.  His service medical records do not 
show any complaints, clinical findings, or diagnosis of 
tinnitus.  

Post-service treatment records do not show complaints, 
clinical findings, or diagnosis of tinnitus until many years 
after the veteran's discharge from active service in October 
1954.  VA outpatient records show that in 2004 the veteran 
was diagnosed as having tinnitus on a couple of occasions.  
The reports, however, do not link the diagnosis to in-service 
acoustic trauma.

The veteran underwent VA examination in April 2005.  At that 
time, he completed an audio questionnaire on which he 
reported that he had constant tinnitus due to exposure to 
loud noise.  The questionnaire inquired as to the time frame 
when the tinnitus started, giving him options as to the date 
of onset such as during service, within last year, 40 years, 
and 50 years.  The veteran circled the option for 40 years 
ago, and upon further questioning by the VA examiner the 
veteran confirmed that his tinnitus began in the 1960s.  The 
examiner reviewed the claims file, including service medical 
records, and noted the veteran's report of exposure to 
significant amounts of fire from shipboard guns.  The 
examiner also elicited information on the veteran's post-
service occupational noise exposures to include work as a 
carpenter and floor installer.  The examiner opined that it 
was unlikely that the veteran's current tinnitus was related 
to his period of military service, or that it was secondary 
to hearing loss, a disability which the examiner did 
attribute in part to military service.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus.  The medical 
evidence, as noted, shows that the veteran is currently 
diagnosed as having tinnitus, but that it initially manifest 
many years after discharge from service in October 1954.  
Additionally, the absence of documented complaints of 
tinnitus from service until many decades later weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  Moreover, there is no favorable medical 
evidence showing that tinnitus is related to service.  
Rather, the uncontroverted medical evidence opposes the claim 
as the VA examiner found it unlikely that an association 
existed between the veteran's tinnitus and his period of 
active service.  The veteran's current assertion that 
tinnitus began during service, standing on its own, is 
insufficient to establish a relationship between service and 
a currently diagnosed disability as laypersons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board acknowledges that at the time of both of the 
veteran's personal hearings, there were discussions that the 
VA examination report of record was not related to this 
veteran and, as such, the case may have to be sent back to 
the RO for another examination report.  Upon review of the 
record, however, the Board finds that the VA examination 
report of April 2005 is, in fact, the correct report of the 
veteran.  It is in a single paragraph of a July 2005 
statement of the case that the RO erroneously referred to a 
March 2005 VA examination report that described another 
veteran.  By letter mailed to the veteran and his 
representative in August 2005, the RO issued a corrective 
notice with regard to the erroneous paragraph in the 
statement of the case and informed the veteran that the 
reason for the denial of service connection for tinnitus 
remained unchanged.  Neither the veteran nor his 
representative mentioned the corrective notice at the time of 
the hearing.  

Based on the evidence of record and the fact that the Board 
may consider only independent medical evidence to support its 
finding, the Board finds that there is no favorable medical 
evidence that relates tinnitus to service.  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  See 
38 U.S.C.A. § 5107(b).  Consequently, service connection for 
tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.  


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


